Case 1:20-cv-07582-RMB Document 12 Filed 08/25/20 Page 1 of 16 PageID: 141




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
________________________
                               :
ARYEH GOODMAN,                 :
                               :    Civ. No. 20-7582 (RMB)
               Petitioner      :
                               :
       v.                      :          OPINION
                               :
DAVID ORTIZ, Warden,           :
                               :
               Respondent      :
________________________       :

APPEARANCES

E. Danya Perry, Esq.
Samidh Guha, Esq.
Peter A. Gwynne, Esq.
PERRY GUHA LLP
35 East 62nd Street
New York, New York 10065

Thomas R. Valen
GIBBONS, PC
One Gateway Center
Newark, NJ 07102-5310

     On behalf of Petitioner

Kristin L. Vassallo, AUSA
Office of the U.S. Attorney
District of New Jersey
970 Broad Street
Newark, NJ 07102

John Andrew Ruymann, AUSA
Office of the U.S. Attorney
District of New Jersey
402 East State Street, Suite 430
Trenton, NJ 08608

          On behalf of Respondent
    Case 1:20-cv-07582-RMB Document 12 Filed 08/25/20 Page 2 of 16 PageID: 142



BUMB, United States District Judge

        This matter comes before the Court upon Petitioner Rabbi Aryeh

Goodman’s pro se petition for writ of habeas corpus under 28 U.S.C.

§ 2241, (Pet., Dkt. No. 1), Respondent’s Answer, (Answer, Dkt. No.

4), and Petitioner’s counseled Reply (Reply, Dkt. No. 9).

        Petitioner, a federal inmate at FCI Fort Dix, alleges that

the Federal Bureau of Prisons (“BOP”) has failed to apply his

“Earned Time” credits for “Evidence-Based Recidivism Reduction

Training” under the First Step Act, 18 U.S.C. § 3632(d)(4)(A), a

recently       enacted     statute    aimed    at    assisting     prisoners’

reintegration       into   society.   Petitioner    contends   that   the   BOP

should have given him credit for his participation in the training

program and he should have therefore been released on July 5, 2020.

(Pet., Dkt. No. 1, Petr’s Aff., Dkt. No. 1-2.) The BOP disagrees,

arguing that its obligation to apply Earned Time credits does not

take effect until the end of the phase-in period, which is January

15, 2022. (Answer, Dkt. No. 4.)1

        For the reasons set forth below, the Court will grant habeas

relief.




1 Jurisdiction is proper under 28 U.S.C. § 2241 because Petitioner
challenges the duration of his confinement. Leamver v. Fauver, 288
F.3d 532, 542 (3d Cir. 2002).
                                        2
 Case 1:20-cv-07582-RMB Document 12 Filed 08/25/20 Page 3 of 16 PageID: 143



I.      BACKGROUND

        In April 2019, Petitioner pled guilty before the Honorable

Chief     Judge   Freda    Wolfson   to    interstate     travel   in    aid   of   a

racketeering enterprise, in violation of 18 U.S.C. § 1952(a)(3).

United States v. Goodman, No. 19-CR-265 (FLW), (D.N.J., Dkt. No.

29.) On August 28, 2019, Chief Judge Wolfson sentenced Petitioner

to   an    eighteen-month     term    of       imprisonment.   (Declaration         of

Christina Clark (“Clark Decl.”), Ex. A, Dkt. No. 4-3.) Assuming

Petitioner receives all good time credits available to him, but

none of the Earned Time credits awarded under the First Step Act,

which are at issue here, his projected release date is January 20,

2021. (Id.)

        As noted, the First Step Act offered prisoners an opportunity

to earn credit towards their sentences.                Under the Act, the BOP

created a risk and needs assessment system, titled “Prisoner

Assessment Tool Targeting Estimated Risk and Needs” (“PATTERN,”)

in compliance with the First Step Act, 18 U.S.C. § 3632(a). (Answer

at 3-4, Dkt. No. 4.) The First Step Act required the BOP, among

other things,        to    “determine the type and amount of evidence-

based recidivism reduction programming that is appropriate for

each    prisoner     and   assign    each      prisoner   to   such     programming

accordingly….” 18 U.S.C.A. § 3632(a)(3).

        Pursuant to 18 U.S.C. § 3632(d)(4), prisoners shall earn time

credits for participation in such programs:

                                           3
Case 1:20-cv-07582-RMB Document 12 Filed 08/25/20 Page 4 of 16 PageID: 144



          (4) Time credits.—

             (A) In general.--A prisoner, except for an
             ineligible prisoner under subparagraph (D),
             who successfully completes evidence-based
             recidivism    reduction   programming    or
             productive activities, shall earn time
             credits as follows:

                (i) A prisoner shall earn 10 days of time
                credits for every 30 days of successful
                participation      in      evidence-based
                recidivism   reduction   programming   or
                productive activities.

                (ii) A prisoner determined by the Bureau
                of Prisons to be at a minimum or low risk
                for recidivating, who, over 2 consecutive
                assessments, has not increased their risk
                of recidivism, shall earn an additional
                5 days of time credits for every 30 days
                of successful participation in evidence-
                based recidivism reduction programming
                or productive activities.

             (B) Availability.--A prisoner may not earn
             time credits under this paragraph for an
             evidence-based recidivism reduction program
             that the prisoner successfully completed—

                (i) prior to the date of enactment of
                this subchapter; or

                (ii) during official detention prior to
                the date that the prisoner's sentence
                commences under section 3585(a).

      Petitioner asserts that Respondent either admitted or was

silent to the following sworn statements in Petitioner’s Affidavit

in Support of his Petition (“Pet. Aff.”) (Dkt. No. 1-2):

     Petitioner is eligible for earned credits under the First
      Step Act (“the Act”). (Answer at 5 n.2, Dkt. No. 4);



                                    4
Case 1:20-cv-07582-RMB Document 12 Filed 08/25/20 Page 5 of 16 PageID: 145



     Petitioner’s Case Manager did an initial needs assessment and
      found him to be at a “low” risk of recidivism, satisfying the
      requirement in 18 U.S.C. § 3632(a)(1). (Pet. Aff. ¶1.3, Dkt.
      No. 1-2);

     Petitioner was assessed as a low risk of recidivism for a
      second time on May 12, 2020, entitling him to 15 days of time
      credits for every 30 days of Programming under 18 U.S.C. §
      3632. (Pet. Aff. ¶¶ 4.2-4.3, Dkt. No. 1-2; Ex. 3, Dkt. No. 1-
      1 at 10);

     A Case Manager “determined and assigned [Programming]
      Activities” for Petitioner at meetings held on November 26,
      2019 and January 20, 2020. (Pet. Aff. ¶¶ 2.2, Dkt. No. 1-2;
      Ex. 1, Dkt. No. 1-1 at 1-2);

     These assignments met the requirements of the Act, and the
      Case Manager explicitly confirmed to Petitioner that they
      qualified under the Act. (Pet. Aff. ¶¶ 3-3.2, Dkt. No. 1-2;
      Ex. 2, Dkt. No. 1-1 at 3-9);

     Petitioner successfully participated (and            continues    to
      participate) in this programming. (Id.)


     Petitioner has accumulated 240 days of credit, which under 18
      U.S.C. §§ 3632(d)(4), 3635 serves to reduce his sentence by
      120 days. (Pet. Aff. ¶¶ 4.4; 5.1-5.3, Dkt. No. 1-2.)


     If Petitioner’s days of credit are applied upon program
      completion, under 18 U.S.C. §§ 3632(d)(4), 3635, he should
      have been released on July 5, 2020. (Pet. Aff. ¶ 4.4, Dkt.
      No. 1-2.)

Thus, because the BOP does not dispute that Petitioner earned the

time credits, Petitioner seeks immediate application of those

credits under the First Step Act.

      The BOP makes two arguments in opposition to Petitioner’s

request for habeas relief. First, it contends that Petitioner

failed to exhaust his administrative remedies. Second, it argues

                                    5
 Case 1:20-cv-07582-RMB Document 12 Filed 08/25/20 Page 6 of 16 PageID: 146



that the BOP is not required to award any PATTERN earned credit

until the two-year phase-in period under the statute has expired,

to wit, January 15, 2022. The Court turns to each argument.

II.    DISCUSSION

       A.    Exhaustion of Administrative Remedies

       The   parties    acknowledge    that    there   is   an   administrative

remedy exhaustion requirement applicable to petitions for writ of

habeas corpus under 28 U.S.C. § 2241, but that there are exceptions

to the requirement. See Cerverizzo v. Yost, 380 F. App'x 115, 116

(3d Cir. 2010) (citing Woodall v. Fed. Bureau of Prisons, 432 F.3d

235, 239 n. 2 (3d Cir. 2005); Schandelmeier v. Cunningham, 819

F.2d 52, 53 (3d Cir. 1986); Gambino v. Morris, 134 F.3d 156, 171

(3d Cir. 1998) (Roth, J., concurring)). Here, there is no dispute

that   Petitioner      did   not   exhaust    the   final   level   of   the   BOP

administrative remedy program prior to filing his habeas petition.

       This case, however, presents a narrow dispute of statutory

construction which is exempt from the exhaustion requirement. See

Coleman v. U.S. Parole Comm'n, 644 F. App'x 159, 162 (3d Cir. 2016)

(“exhaustion is not required with regard to claims which turn only

on statutory construction”) (citing Harris v. Martin, 792 F.2d 52,

54 n. 2 (3d Cir. 1986)). Moreover, because the Court finds habeas

relief should be granted, exhaustion is excused. See Gambino, 134

F.3d at 171 (“exhaustion is not required when the petitioner

demonstrates that it is futile.”)

                                        6
Case 1:20-cv-07582-RMB Document 12 Filed 08/25/20 Page 7 of 16 PageID: 147



     B.    The First Step Act PATTERN Program

     “The First Step Act, Pub. L. No. 115-015, 132 Stat. 015

(2018),    signed    into    law    on       December   21,   2018,      provides

comprehensive federal criminal justice reform by, inter alia,

creating   a   new   risk   and    needs      assessment   system   to   provide

appropriate programming for prisoners….” Musgrove v. Ortiz, No. CV

19-5222 (NLH), 2019 WL 2240563, at *2 (D.N.J. May 24, 2019). The

First Step Act added the following relevant subsections to 18

U.S.C. § 3621:

           (h)   Implementation          of     risk    and   needs
           assessment system.—

               (1) In general.--Not later than 180 days
               after the Attorney General completes and
               releases the risk and needs assessment
               system [release occurred on July 19, 2019]
               (referred to in this subsection as the
               “System”) developed under subchapter D, the
               Director of the Bureau of Prisons shall, in
               accordance with that subchapter—

                 (A) implement and complete the initial
                 intake risk and needs assessment for each
                 prisoner (including for each prisoner who
                 was a prisoner prior to the effective
                 date of this subsection), regardless of
                 the prisoner's length of imposed term of
                 imprisonment,   and   begin   to   assign
                 prisoners to appropriate evidence-based
                 recidivism reduction programs based on
                 that determination;

                 (B) begin to expand the effective
                 evidence-based    recidivism    reduction
                 programs and productive activities it
                 offers and add any new evidence-based
                 recidivism   reduction    programs    and
                 productive   activities    necessary   to

                                         7
Case 1:20-cv-07582-RMB Document 12 Filed 08/25/20 Page 8 of 16 PageID: 148



                effectively implement the System; and

                (C) begin to implement the other risk and
                needs assessment tools necessary to
                effectively implement the System over
                time, while prisoners are participating
                in and completing the effective evidence-
                based recidivism reduction programs and
                productive activities.

             (2) Phase-in.--In order to carry out
             paragraph (1), so that every prisoner has
             the opportunity to participate in and
             complete the type and amount of evidence-
             based recidivism reduction programs or
             productive activities they need, and be
             reassessed for recidivism risk as necessary
             to effectively implement the System, the
             Bureau of Prisons shall—

                (A)    provide     such    evidence-based
                recidivism    reduction   programs    and
                productive activities for all prisoners
                before the date that is 2 years after the
                date on which the Bureau of Prisons
                completes a risk and needs assessment for
                each prisoner under paragraph (1)(A); and

                (B) develop and validate the risk and
                needs assessment tool to be used in the
                reassessments of risk of recidivism,
                while prisoners are participating in and
                completing   evidence-based   recidivism
                reduction   programs    and   productive
                activities.

             (3) Priority during phase-in.--During the
             2-year   period  described   in   paragraph
             (2)(A), the priority for such programs and
             activities shall be accorded based on a
             prisoner's proximity to release date.

             (4) Preliminary expansion of evidence-based
             recidivism reduction programs and authority
             to use incentives.--Beginning on the date
             of enactment of this subsection, the Bureau
             of Prisons may begin to expand any evidence-

                                    8
 Case 1:20-cv-07582-RMB Document 12 Filed 08/25/20 Page 9 of 16 PageID: 149



                based recidivism reduction programs and
                productive activities that exist at a
                prison as of such date, and may offer to
                prisoners who successfully participate in
                such programs and activities the incentives
                and rewards described in subchapter D.

18 U.S.C. § 3621(h)(1-4). Thus, according to § 3621(h), the BOP

was required to create the risk and needs assessment system by

January 15, 2020, begin implementing it on that date, and with

full implementation complete on January 15, 2022.

           1.     Respondent’s Argument

      Respondent contends that the BOP met the First Step Act’s

requirement,     on   July   19,    2019,   to   develop   a     risk   and   needs

assessment system, “PATTERN” within 210 days of the law’s enactment

on December 18, 2018. (Answer at 3-4, Dkt. No. 4.) By January 15,

2020, the BOP implemented and completed an initial intake risk and

needs assessment for each prisoner and began to assign prisoners

to appropriate evidence-based recidivism reduction programs based

on that determination, within 180 days of PATTERN’s release date.

(Answer at 5, citing 18 U.S.C. § 3621(h)(1)(A)). Respondent,

however, also contends that the statute “gives the BOP two years

after it completes the risk and needs assessment for each prisoner

to ‘phase in’ the program implementation,” including by awarding

“Earned Time” credits, that is, by January 15, 2022. (Answer at 5,

citing Herring v. Joseph, 2020 WL 3671375, at *3 (N.D. Fla June

22,   2020.)    Therefore,    the    BOP    concludes,     its    obligation    to


                                        9
Case 1:20-cv-07582-RMB Document 12 Filed 08/25/20 Page 10 of 16 PageID: 150



implement the evidence-based reduction program and award Earned

Time credits “has not yet taken effect[.]” (Answer at 5, citing

Bowling v. Hudgins, No. 19-285, 2020 WL 1918248, at *4 (N.D.W. Va.

Mar. 16, 2020) (same), report and recommendation adopted, 2020 WL

1917490 (N.D.W. Va. Apr. 20, 2020). In sum, Respondent asserts

that Congress rationally chose to give BOP a reasonable time to

develop and implement a new approach to award Earned Time credit

to a prisoner. (Answer at 5.)

           2.   Petitioner’s Argument

     Petitioner agrees that the plain language of 18 U.S.C. §

3621(h)(1) required the BOP to begin implementing the risk and

needs assessment program on January 15, 2020. (Reply at 5, Dkt.

No. 9.) This is not in dispute. According to Petitioner, however,

under § 3621(h)(2), the program must “gradually expand to apply to

‘all’ prisoners by the end of the phase-in period on January 15,

2022.” (Id.) Thus, January 15, 2022 is not the date when the

program “takes effect,” as Respondent claims but it is the “outer

limit on when BOP must make programming and the resulting credits

available to ‘all’ prisoners.” (Reply at 6, citing 18 U.S.C. §

3621(h)(2))

     Petitioner specifically relies on the text of § 3621(h)(3):

“[P]riority during phase-in,” which requires that “[d]uring the 2-

year period described in paragraph (2)(A), the priority for such

programs and activities shall be accorded based on a prisoner’s

                                    10
Case 1:20-cv-07582-RMB Document 12 Filed 08/25/20 Page 11 of 16 PageID: 151



proximity to release date.” (Reply at 7, Dkt. No. 4.) Under

Respondent’s faulty interpretation, Petitioner argues, there would

not be “priority” assigned during the phase-in because no one would

have access to programs, activities or incentives. (Id.) In other

words, such interpretation is at odds with the plain language of

the statute.

     Finally,     Petitioner   cites    to   statements     by   the   Attorney

General and the BOP which are consistent with awarding credit for

risk recidivism programming prior to January 15, 2022. (Reply at

7-8.) First, on January 15, 2020, the Justice Department released

a statement regarding its performance under the Act:

            Beginning today, inmates will have even
            greater incentive to participate in evidence-
            based   programs   that  prepare    them  for
            productive lives after incarceration … As of
            Jan. 15, 2020, inmates will be assigned to
            participate in [Programs] based on an initial
            needs   assessment    …   Participation   and
            completion of those assigned programs and
            activities can lead to placement in pre-
            release custody or a 12-month sentence
            reduction under the First Step Act.

(Id.)2 Further, “Frequently Asked Questions” on the BOP’s website

provides:

            When can inmates begin earning time credits?

            FSA   Time   Credits   (FTC)     may   be   earned   for

2  The Justice Department Memo, “Department of Justice Announces
Enhancements to the Risk Assessment System and Updates on
First Step Act Implementation (Jan 15, 2020)” is available at
https://www.justice.gov/opa/pr/department-justice-announces-
enhancements-risk-assessment-system-and-updates-first-step-act
                                       11
Case 1:20-cv-07582-RMB Document 12 Filed 08/25/20 Page 12 of 16 PageID: 152



            completion   of    assigned   [Programs]    or
            productive activities authorized by BOP and
            successfully completed on or after January 15,
            2020.

(Reply at 8, Dkt. No. 9.)3

     C.     Statutory Construction of the Act

     When embarking on a task of statutory construction “words

generally    should   be   “interpreted   as   taking   their    ordinary,

contemporary, common meaning ... at the time Congress enacted the

statute.’” Wisconsin Cent. Ltd. v. United States, 138 S. Ct. 2067,

2074 (2018) (quoting Perrin v. U.S., 444 U.S. 37, 42 (1979)).

Courts must also bear in mind the “‘fundamental canon of statutory

construction that the words of a statute must be read in their

context and with a view to their place in the overall statutory

scheme.’” Util. Air Regulatory Grp. v. E.P.A., 573 U.S. 302, 319–

20 (2014) (quoting FDA v. Brown & Williamson Tobacco Corp., 529

U.S. 120, 133 (2000)). “When the words of a statute are unambiguous

… judicial inquiry is complete.” Connecticut Nat. Bank v. Germain,

503 U.S. 249, 254 (1992) (quotation omitted). Agencies exercise

discretion only in the interstices created by statutory silence or

ambiguity; they must always ‘give effect to the unambiguously

expressed intent of Congress.’” Util. Air Regulatory Grp., 573

U.S. at 326 (quoting National Assn. of Home Builders v. Defenders


3 “First Step Act – Frequently Asked Questions: When can inmates
begin earning time credits?” available at
https://www.bop.gov/inmates/fsa/faq.jsp#fsa_time_credits.
                                    12
Case 1:20-cv-07582-RMB Document 12 Filed 08/25/20 Page 13 of 16 PageID: 153



of Wildlife, 551 U.S. 644, 665 (2007) (quoting Chevron, U.S.A,

Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 843

(1984)).

     Turning to the statutory language here, first, 18 U.S.C. §

3621(h)(2) requires phase-in of the risk recidivism program. The

ordinary meaning of “phase-in” is to implement gradually. The

purpose of phasing in the program is expressly defined by §

3621(h)(2)   “so   that    every   prisoner    has   the   opportunity   to

participate in and complete the type and amount of evidence-based

recidivism reduction programs or productive activities they need.”

     Next, to determine whether the BOP is required to apply

Petitioner’s Earned Time credits before the January 15, 2022

completion date for the phase-in, the “‘statute must be read in

[its] context and with a view to [its] place in the overall

statutory scheme.’”       Util. Air Regulatory Grp., 573 U.S. at 320

(quoting FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120,

133 (2000)). In this regard, Section 3621(h)(1)(C) requires the

BOP to “begin to implement … tools necessary to effectively

implement the System over time, while prisoners are participating

in   and   completing     the   effective     evidence-based    recidivism

reduction programs and productive activities” (emphasis added.)

Clearly, as the plain language states, this statutory provision

anticipates that some prisoners will complete the programs within

the 2-year phase-in period.

                                    13
Case 1:20-cv-07582-RMB Document 12 Filed 08/25/20 Page 14 of 16 PageID: 154



       Furthermore, Section 3621(h)(3) instructs that “[d]uring the

2-year period described in paragraph (2)(A), the priority for such

programs and activities shall be accorded based on a prisoner's

proximity to release date.” Thus by making it a priority to provide

the programs to prisoners based on proximity to their release

dates, the statute makes it clear that prisoners who earned

sufficient    time    credits   during       the   phase-in   period   could   be

released prior to the end-date for the two-year phase-in.

       Subsection (h)(4) of § 3621 supports this interpretation. It

provides, in relevant part (emphasis added):

             the Bureau of Prisons may begin to expand any
             evidence-based recidivism reduction programs
             and productive activities that exist at a
             prison as of such date [January 15, 2020], and
             may offer to prisoners who successfully
             participate in such programs and activities
             the incentives and rewards described in
             subchapter D.

       Thus, while the statute does not explicitly provide a date

when   the    BOP    must   apply   a   prisoner’s      earned   credits   from

participation in recidivism reduction programs, it does require a

2-year phase-in, not only of participation in the programs, but of

incentives for participation in the programs.

       The Court finds no evidence in the statutory framework for

delaying application of incentives earned by all prisoners during

the phase-in program until January 15, 2022, the final date when

BOP must complete the phase-in with respect to “all prisoners.”


                                        14
    Case 1:20-cv-07582-RMB Document 12 Filed 08/25/20 Page 15 of 16 PageID: 155



See § 3621(h)(2)(A). Even the use of the words “all prisoners”

indicates that all prisoners must be afforded the PATTERN program

but does not exclude that some prisoners will participate in, earn

incentives and complete the program before the end of the phase-

in period. Indeed, the Attorney General’s January 15, 2020 memo

and BOP’s “Frequently Asked Questions” describing the PATTERN

program incentives are consistent with this interpretation.4 The

ordinary meaning of “phase-in” combined with analysis of the

statutory       framework     of   §   3621(h)       unambiguously   supports   the

conclusion       that   the    BOP     must    gradually    implement   the     risk

recidivism       program,     including        the     priority   application    of

incentives to prisoners whose release dates are nearer, such as

Petitioner.

III. CONCLUSION

         The BOP’s position that a prisoner can complete the PATTERN

program before January 15, 2022 with no benefit to the prisoner is

contrary to the statutory language, not to mention the unfairness

of such a result. Therefore, the Court concludes that Petitioner

is entitled to habeas relief.             The Court will direct the BOP to

immediately apply Petitioner’s Earned Time credit of 120 days in

an accompanying Order.




4
    See supra notes 2 and 3.
                                          15
Case 1:20-cv-07582-RMB Document 12 Filed 08/25/20 Page 16 of 16 PageID: 156



Date: August 25, 2020

                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         UNITED STATES DISTRICT JUDGE




                                    16
